Title: To George Washington from Henry Lee, Jr., 18 November 1784
From: Lee, Henry Jr.
To: Washington, George



My dear Genl
Alexand[ri]a [Va.] Novr 18th 84.

I did myself the pleasure of writing to you on the 15th Since which the meeting have concluded their business. they determined to send the petition to the representatives of this county, I beleive, & to trouble you with their bill for perusal, & then to place it in proper hands. However the express who will deliver this, is sent purposely by the meeting with our papers, & will bear a letr to you from the chairman. Thus you will receive the matter fully explained. This would have superceded the necessity of any communication from me, did I not think it proper to suggest to you two changes in the bill which appear to many, unsurmountable objections—if they strike you so, it would be well to communicate them, that they may be altered—the one is, the taxing the company with recompensing individuals for all new damages which may arise from or by means of the canal locks &c.—the 2d is the authorizing the company to purchase & erect mill seats water works &c.—the first of these will prevent subscriptions—the 2d permits monopoly, which is disgusting—as the tolls are in the first of the bills decided to be adequate compensation for the expence & in accomplishing the object, it appears mercenary to pray the addition of extra privileges—However the changes will speak for themselves.
The hurry which attended the whole business subjects the bill to many grammatical errors & omissions—this can easily be amended by the gentlemen to whom it may be entrusted. I hope it may strike the assembly in the same manner, the inhabitants of this country view it, & that success may attend the plan in every stage of it. I am my dear Genl with unalterable respect & affection Your friend & ob. servt

Henry Lee Junr

